Exhibit 10.4
DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
Community Health Systems, Inc.
2009 Stock Option and Award Plan
     THIS AGREEMENT between the Grantee and Community Health Systems, Inc., a
Delaware corporation (the “Company”), governs an Award of Restricted Stock Units
in the amount and on the date specified in the Grantee’s award notification (the
“Grant Date”);
     WHEREAS, the Company has adopted the Community Health Systems, Inc. 2009
Stock Option and Award Plan (the “Plan”) to provide additional incentives to
certain employees and directors of the Company and its Subsidiaries;
     WHEREAS, Section 8.2 of the Plan provides for grants of Restricted Stock
Units (“Units”) to Eligible Individuals; and
     WHEREAS, the Compensation Committee of the Company’s Board of Directors has
approved this form of Agreement and desires to make the Award as specified
herein.
     NOW, THEREFORE, the parties hereto agree as follows:

1.   Grant of Restricted Stock Units; Purchase Price.

     The Company hereby grants to the Grantee an Award of Restricted Stock Units
in respect of the number of Units set out in an electronic notification by the
Company’s stock option plan administrator (the “Plan Administrator”).
     The price to be paid by the Grantee in respect of each Unit shall be Zero
Dollars ($).
     This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

2.   Vesting Generally.

     Except as provided in Sections 3 and 4 hereof, the Award shall vest in
respect of one-third (1/3) of the Units subject to the Award (rounded down to
the next whole Unit, if necessary), on each of the first three (3) anniversaries
of the Date of Grant.
     Upon the vesting of Units pursuant to this Section 2 or pursuant to
Section 3 or 4 hereof, the Company or its Plan Administrator shall, without the
requirement of any notice or action on the part of Grantee, take such action as
may be necessary under applicable law to effect the issuance to the Grantee (or
following the Grantee’s death, the executors or administrators of the Grantee’s
estate) of the number of Shares to which such vested Units relate.
     The Grantee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to any Shares until the Company or the Plan
Administrator shall have issued the Shares to the Grantee and his name shall
have been entered as a shareholder of record (or the Grantee’s ownership
recorded via his nominee) on the books of the Company. Upon the occurrence of
the foregoing events, the Grantee shall have full voting and other ownership
rights with respect to such Shares.

 



--------------------------------------------------------------------------------



 



3.   Effect of Certain Terminations of Service.

     If the Grantee’s service as a member of the Board of Directors terminates
as a result of his or her death, Disability, or for any reason other than for
Cause, in each case if such termination occurs on or after the Date of Grant,
the Award shall immediately vest in respect of all Units as to which had not
previously become vested pursuant to Section 2 or 4 hereof as of the date of
such termination.

4.   Effect of Change in Control.

     In the event that a Change in Control which also constitutes a change in
control or effective control of the Company or a change in the ownership of a
substantial portion of its assets, in each case within the meaning of
Section 409A of the Code and the regulations and interpretive guidance issued
thereunder (a “Section 409A Change in Control”) occurs at any time on or after
the Date of Grant and prior to the Grantee’s termination of service as a member
of the Board of Directors, the Award shall become vested in respect of all Units
as to which it had not previously become vested pursuant to Section 2 hereof as
of the date of such Section 409A Change in Control.

5.   Forfeiture of Restricted Stock Units.

     In addition to the circumstance described in Section 6 hereof, the Award
(and any and all Units in respect thereof), to the extent it has not become
vested in accordance with Section 2, 3 or 4 hereof, shall be forfeited upon the
termination of the Grantee’s service as a member of the Board of Directors for
any reason other than those set forth in Section 3 hereof prior to such vesting.

6.   Acknowledgement and Acceptance of Award Agreement.

     The Award shall be subject to the Grantee’s acknowledgement and acceptance
of this Agreement to the Company or its Plan Administrator (including by
electronic means, if so provided) no later than the earlier of (i) 180 days from
the Date of Grant and (ii) the date that is immediately prior to the date that
the Award vests pursuant to Section 3 or 4 hereof (the “Return Date”); provided
that if the Grantee dies before the Return Date, this requirement shall be
deemed to be satisfied if the executor or administrator of the Grantee’s estate
acknowledges and accepts this Agreement through the Company or its Plan
Administrator no later than ninety (90) days following the Grantee’s death (the
“Executor Return Date”). If this Agreement is not so acknowledged and accepted
on or prior to the Return Date or the Executor Return Date, as applicable, the
Award (and any and all Units in respect thereof) shall be forfeited, and neither
the Grantee nor the Grantee’s heirs, executors, administrators and successors
shall have any rights with respect thereto.

7.   No Right to Continued Service.

     Nothing in this Agreement or the Plan shall interfere with or limit in any
way the right of the Company to terminate the Grantee’s service on its Board of
Directors, nor confer upon the Grantee any right to continuing such service as a
Board member.

8.   Withholding of Taxes.

     Upon the release of restrictions and subsequent delivery of the common
stock underlying the Restricted Stock Units, by electronic means or by way of a
stock certificate, Grantee will become subject to federal, state and local
income taxes and other amounts as may be required by law, if any, with respect
to such Shares. By acknowledging and accepting this Agreement in the manner
provided in Section 6 hereof, the Grantee acknowledges that the Company will be
required to report the compensation to the IRS, that the Grantee will be
responsible for his or her tax liability, if any, and that the

 



--------------------------------------------------------------------------------



 



Company’s Plan Administrator will prepare or cause to be prepared an IRS Form
1099 on behalf of the Grantee.

9.   Non-Transferability.

     The Award shall not be transferable other than by will or by the laws of
descent and distribution or pursuant to a domestic relations order; provided,
however, that the Award may be transferred to members of the Grantee’s immediate
family, to trusts solely for the benefit of such immediate family members and to
partnerships in which such family members and/or trusts are the only partners.
For this purpose, immediate family means the Grantee’s spouse, parents,
children, stepchildren and grandchildren and the spouses of such parents,
children, stepchildren and grandchildren.

10.   The Grantee is Bound by the Plan.

     By acknowledging and accepting the Award, the Grantee hereby confirms the
availability and his or her review of a copy of the Plan, the Prospectus, and
other documents provided to the Grantee in connection with the Award, by the
Company or its Plan Administrator, and the Grantee agrees to be bound by all the
terms and provisions thereof.

11.   Modification of Agreement.

     This Agreement may be modified, amended, suspended or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
both parties hereto.

12.   Severability.

     Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

13.   Governing Law.

     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of laws principles thereof.

14.   Successors in Interest.

     This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of the
Grantee’s legal representatives. All obligations imposed upon the Company and
all rights granted to the Grantee under this Agreement shall be binding upon the
Company’s successors and the Grantee’s heirs, executors, administrators and
successors.

15.   Resolution of Disputes.

     Any dispute or disagreement which may arise under, or as a result of, or in
any way relate to, the interpretation, construction or application of this
Agreement shall first be referred to the Chief Executive Officer for informal
resolution, and if necessary, referred to the Committee for its determination.
Any determination made hereunder shall be final, binding and conclusive on the
Grantee, his or her heirs, executors, administrators and successors, and the
Company and its Subsidiaries for all purposes.

16.   Entire Agreement.

 



--------------------------------------------------------------------------------



 



     This Agreement and the terms and conditions of the Plan constitute the
entire understanding between the Grantee and the Company and its Subsidiaries,
and supersede all other agreements, whether written or oral, with respect to the
Award.

17.   Headings.

     The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

18.   Deemed Execution.

     On the date of the Grantee’s electronic acceptance of the terms of the
Award, and this Agreement, this Agreement shall be deemed to have been executed
and delivered by the Grantee and the Company.

            COMMUNITY HEALTH SYSTEMS, INC.
                       

 